Circuit Court for Baltimore County
CC# 03-K-11-005168
                                     IN THE COURT OF APPEALS OF MARYLAND



                                                   No.116


                                            September Term, 2013



                                               STATE OF MARYLAND


                                                     v.


                                               RONNIE TURNER




                                          Barbera, C.J.
                                          Harrell
                                          Battaglia
                                          Greene
                                          Adkins
                                          McDonald
                                          Watts,

                                                            JJ.




                                               PER CURIAM ORDER




                                          Filed: July 21, 2014
STATE OF MARYLAND                    *     IN THE

                                     *     COURT OF APPEALS

           v.                        *     OF MARYLAND

                                     *     No. 116

RONNIE TURNER                        *     September Term, 2013



                             PER CURIAM ORDER

     The Court having considered and granted the petition for writ

of certiorari in the above entitled case, it is this 21st day of

July, 2014,

     ORDERED,    by   the    Court   of   Appeals    of    Maryland,     that the

judgment of the Court of Special Appeals be, and it is hereby,

vacated   and   the   case    is   remanded   to    that   Court   for    further

consideration in light of Nalls v. State, 437 Md. 674, 89 A.3d 1126

(2014); Melvin v. State, 437 Md. 674, 89 A.3d 1126 (2014); Szwed v.

State, 438 Md. 1, 89 A.3d 1143 (2014); and Morgan v. State, 438 Md.

11, 89 A.3d 1149 (2014). Costs in this Court to be paid by the

Respondent, and costs in the Court of Special Appeals to abide the

result.




                                           /s/ Mary Ellen Barbera
                                                Chief Judge